                        Case 13-11952-KJC             Doc 1824      Filed 02/15/19      Page 1 of 15


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

       ------------------------------------------------------x
       In re                                                 :   Chapter 11
                                                             :
       Rural/Metro Corporation,1                             :   Case No. 13-11952 (KJC)
                                                             :
                         Reorganized Debtor.                 :
                                                             :   Objection Deadline: March 1, 2019 at 4:00 p.m. (ET)
       ------------------------------------------------------x

                               SIXTH NOTICE OF POST-PETITION SATISFACTION
                                     OF CERTAIN PREPETITION CLAIMS

                        PLEASE TAKE NOTICE that, on August 4, 2013 (the “Petition Date”), the above-

       captioned reorganized debtor (the “Reorganized Debtor”) and certain of its affiliates filed voluntary

       petitions for relief under chapter 11 of the United States Bankruptcy Code in the United States

       Bankruptcy Court for the District of Delaware (the “Court”).

                        PLEASE TAKE FURTHER NOTICE that the Reorganized Debtor has reviewed its

       books and records and has determined that the claims listed on Exhibit A attached hereto (the

       “Satisfied Claims”) have been satisfied in full by payments made after the Petition Date and that no

       further distributions are required on account of such satisfied amounts. Accordingly, the Reorganized

       Debtor intends to have its Court-appointed claims and noticing agent, Donlin, Recano & Company,

       Inc. (“DRC”), designate on the official claims register that the Satisfied Claims have been previously

       satisfied.

                        PLEASE TAKE FURTHER NOTICE that, to the extent that any party disputes the

       determination that the Satisfied Claims have been satisfied in full, such party shall file a written

       response (an “Objection”) with the Clerk of the Court, 824 North Market Street, 3rd Floor,


       1
            The last four digits of the Reorganized Debtor’s federal tax identification number are 6929. The Reorganized
            Debtor’s headquarters are located at 8465 N. Pima Road, Scottsdale, AZ 85258.


01:24118194.1
                     Case 13-11952-KJC         Doc 1824       Filed 02/15/19    Page 2 of 15


       Wilmington, Delaware 19801, and serve such Objection on the undersigned counsel to the

       Reorganized Debtor and counsel for the Creditor Representative, Moses & Singer LLP, The Chrysler

       Building, 405 Lexington Avenue, New York, New York 10174, Attn: Alan E. Gamza, Esq. and

       Richard J. Corbi, Esq., on or before March 1, 2019 at 4:00 p.m. (Eastern Time) (the “Objection

       Deadline”).

                      PLEASE TAKE FURTHER NOTICE that, to the extent an Objection is timely filed

       and served in accordance with the procedures set forth in the preceding paragraph, the Reorganized

       Debtor shall attempt to consensually resolve the Objection with the objecting party. In the event the

       parties are unable to reach a consensual resolution, a hearing will be held on the matter on a date to be

       separately noticed.

                      PLEASE TAKE FURTHER NOTICE that, if no Objections are received prior to the

       Objection Deadline, DRC shall update the claims register as set forth herein without further order of

       the Court.

       Dated: February 15, 2019
              Wilmington, Delaware
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                 /s/ Ashley E. Jacobs
                                                 Edmon L. Morton (No. 3856)
                                                 Ashley E. Jacobs (No. 5635)
                                                 Elizabeth S. Justison (No. 5911)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, DE 19801
                                                 (302) 571-6600
                                                 (302) 571-1253 (Fax)
                                                 emorton@ycst.com
                                                 ajacobs@ycst.com
                                                 ejustison@ycst.com

                                                 Counsel to the Reorganized Debtor




01:24118194.1
                                                          2
                Case 13-11952-KJC    Doc 1824    Filed 02/15/19   Page 3 of 15



                                          Exhibit A

                                    Fully Satisfied Claims




01:24118194.1
                                                RURAL/METRO CORPORATION
                               Case   13-11952-KJC CASE
                                                     DocNO. 13-11952
                                                         1824    Filed(KJC)
                                                                        02/15/19   Page 4 of 15
                                                     SATISFIED IN FULL
                                                         EXHIBIT A




                                                                         FILED DATE OF                         REASON FOR
     NAME OF CLAIMANT           CLAIM NUMBER        CLASSIFICATION           CLAIM        CLAIM AMOUNT        DISALLOWANCE




      BOWMAN, FELICIA                                                                                      Claim satisfied in full by
   190 RICHARDSON ROAD                                                                                     applicable insurance
   BOX SPRINGS, GA 31801              1785                 U                12/09/13        Unliquidated   policy.


        CARTER, LISA
   C/O BROWN CHIARI, LLP
   ATTN: DAVID W. OLSON,
         ATTORNEY                                                                                          Claim satisfied in full by
      5775 BROADWAY                                                                                        applicable insurance
    LANCASTER, NY 14086                548                 U                10/07/13        Unliquidated   policy.

 CHAFIN, BARBARA W. & JAMES
    C/O CAINE GOLDSMITH,
      ATTORNEYS AT LAW
ATTN: ROBERT GOLDSMITH, ESQ.
          PO BOX 667                                                                                       Claim satisfied in full by
      652 WALNUT STREET                                                                                    applicable insurance
       MOULTON, AL 35650              1414                 U                10/23/13        $500,000.00    policy.




                                                          Page 1 of 12
                                                RURAL/METRO CORPORATION
                               Case   13-11952-KJC CASE
                                                     DocNO. 13-11952
                                                         1824    Filed(KJC)
                                                                        02/15/19   Page 5 of 15
                                                     SATISFIED IN FULL
                                                         EXHIBIT A




                                                                         FILED DATE OF                         REASON FOR
     NAME OF CLAIMANT           CLAIM NUMBER        CLASSIFICATION           CLAIM        CLAIM AMOUNT        DISALLOWANCE

      CHISHOLM, EUGENE
 C/O SEACRIST & POWALL, LLC
  ATTN: SUSAN M. SEACRIST,
          ATTORNEY
      1382 W 9TH STREET                                                                                    Claim satisfied in full by
           SUITE 220                                                                                       applicable insurance
     CLEVELAND, OH 44113              1591                 U                10/23/13        $300,000.00    policy.



        COSS, THOMAS
    C/O SNYDER & HUNTER
ATTN: MARTIN T. SNYDER, ESQ.                                                                               Claim satisfied in full by
  399 TAYLOR BLVD, STE 102                                                                                 applicable insurance
   PLEASANT HILL, CA 94523            1375                 U                10/22/13        $100,000.00    policy.


     EDWARDS, MICHAEL
   C/O: FARACI LANGE, LLP
ATTN: CAROL A. MCKENNA, ESQ.
      28 E MAIN STREET                                                                                     Claim satisfied in full by
          SUITE 1100                                                                                       applicable insurance
    ROCHESTER, NY 14614                855                 U                10/16/13       $1,250,000.00   policy.




                                                          Page 2 of 12
                                                RURAL/METRO CORPORATION
                               Case   13-11952-KJC CASE
                                                     DocNO. 13-11952
                                                         1824    Filed(KJC)
                                                                        02/15/19   Page 6 of 15
                                                     SATISFIED IN FULL
                                                         EXHIBIT A




                                                                         FILED DATE OF                         REASON FOR
    NAME OF CLAIMANT            CLAIM NUMBER        CLASSIFICATION           CLAIM        CLAIM AMOUNT        DISALLOWANCE


FAIRBANKS, KATHERINE(KATE)
C/O INTERNATIONAL ASSO. OF
     EMTS & PARAMEDICS
 ATTN: LINDA MOUZON, ESQ.
 1819 KNOLL DRIVE, SUITE 7                                                                                 Claim satisfied in full by
      VENTURA, CA 93003                244                 P                09/20/13         $9,000.00     post-petition payment.


   GELLANI, ABDUL HAMED
C/O BERGEN & SCHIFFMACHER,
            LLP
    TODD SCHIFFMACHER                                                                                      Claim satisfied in full by
 403 MAIN STREET, SUITE 715                                                                                applicable insurance
   BUFFALO, NY 14203-2100              954                 U                10/17/13      $20,000,000.00   policy.

      GILSENAN, TIFFANY
 ATTN: PATRICK R. CAULFIELD,
            ESQ.
    LEVINSON AXELROD, PA
       LEVINSION PLAZA                                                                                     Claim satisfied in full by
2 LINCOLN HIGHWAY, BOX 2905                                                                                applicable insurance
       EDISON, NJ 08818                490                 U                10/03/13        Unliquidated   policy.




                                                          Page 3 of 12
                                             RURAL/METRO CORPORATION
                            Case   13-11952-KJC CASE
                                                  DocNO. 13-11952
                                                      1824    Filed(KJC)
                                                                     02/15/19   Page 7 of 15
                                                  SATISFIED IN FULL
                                                      EXHIBIT A




                                                                      FILED DATE OF                         REASON FOR
   NAME OF CLAIMANT          CLAIM NUMBER        CLASSIFICATION           CLAIM        CLAIM AMOUNT        DISALLOWANCE




    GLENN HOWARD                                                                                        Claim satisfied in full by
 8337 E. MONTE VISTA RD                                                                                 applicable insurance
SCOTTSDALE, AZ 85257-2836          1687                 U                11/06/13        $866,513.06    policy.

   GOEKLER, VERONICA
C/O LAW OFFICES OF JOHN
          DURIS
    ATTN: JOHN DURIS
     9968 HIBERT ST.                                                                                    Claim satisfied in full by
         STE 104                                                                                        applicable insurance
   SAN DIEGO, CA 92131             1445                P/U               10/23/13        $150,000.00    policy.




    GOODWIN, PAUL K                                                                                     Claim satisfied in full by
    4453 UNION ROAD                                                                                     applicable insurance
 CHEEKTOWAGA, NY 14225              957                 U                10/17/13       $2,000,000.00   policy.




                                                       Page 4 of 12
                                                RURAL/METRO CORPORATION
                               Case   13-11952-KJC CASE
                                                     DocNO. 13-11952
                                                         1824    Filed(KJC)
                                                                        02/15/19   Page 8 of 15
                                                     SATISFIED IN FULL
                                                         EXHIBIT A




                                                                         FILED DATE OF                       REASON FOR
     NAME OF CLAIMANT           CLAIM NUMBER        CLASSIFICATION           CLAIM        CLAIM AMOUNT      DISALLOWANCE

       HJELLMING, SCOTT
    C/O KADING, KUNSTLE &
        GOODHOPE, LLP
ATTN: SCOTT KADING, ATTORNEY
   7400 S BITTERROOT PLACE                                                                               Claim satisfied in full by
            SUITE 100                                                                                    applicable insurance
  SIOUX FALLS, SD 57108-1562           932                 U                10/17/13        $50,000.00   policy.




      HOLLEY, SHERYL                                                                                     Claim satisfied in full by
     29 WARNER STREET                                                                                    applicable insurance
    ROCHESTER, NY 14606               1688                 P               11/6/2013        $25,000.00   policy.




       KING, RODNEY                                                                                      Claim satisfied in full by
    7716 LONGMIRE ROAD                                                                                   applicable insurance
     LUTTRELL, TN 37779               1391                 U                10/22/13        $85,000.00   policy.




                                                          Page 5 of 12
                                                  RURAL/METRO CORPORATION
                                 Case   13-11952-KJC CASE
                                                       DocNO. 13-11952
                                                           1824    Filed(KJC)
                                                                          02/15/19   Page 9 of 15
                                                       SATISFIED IN FULL
                                                           EXHIBIT A




                                                                           FILED DATE OF                         REASON FOR
     NAME OF CLAIMANT             CLAIM NUMBER        CLASSIFICATION           CLAIM        CLAIM AMOUNT        DISALLOWANCE




       LANGE, PATRICIA                                                                                       Claim satisfied in full by
    8337 E MONTE VISTA RD                                                                                    applicable insurance
  SCOTTSDALE, AZ 85257-2836             1686                 U                11/06/13        $766,951.00    policy.


        LEWIS, PRINCE
   C/O JOYCE W. BERGMAN
   ATTORNEY AT LAW, P.C.
ATTN: JOYCE W. BERGMAN, ESQ.                                                                                 Claim satisfied in full by
          PO BOX 765                                                                                         applicable insurance
      FAIRBURN, GA 30213                1590                 U                10/23/13        $35,000.00     policy.

     LOCKWOOD, CHARLES
  C/O ANDREWS, BERNSTEIN,
          MARANTO &
         NICOTRA, PLLC
ATTN: RICHARD A. NICOTRA, ESQ.                                                                               Claim satisfied in full by
        420 FRANKLIN ST                                                                                      applicable insurance
    BUFFALO, NY 14202-1302              1633                 U                10/24/13        Unliquidated   policy.




                                                            Page 6 of 12
                                               RURAL/METRO CORPORATION
                             Case   13-11952-KJC CASE
                                                  Doc NO.
                                                      182413-11952
                                                              Filed(KJC)
                                                                    02/15/19   Page 10 of 15
                                                   SATISFIED IN FULL
                                                       EXHIBIT A




                                                                      FILED DATE OF                         REASON FOR
     NAME OF CLAIMANT           CLAIM NUMBER      CLASSIFICATION          CLAIM       CLAIM AMOUNT         DISALLOWANCE


     LORENZINI, JILL ANN
    C/O RISNER & GRAHAM
   ATTN: WILLIAM J. RISNER
      100 N STONE AVE                                                                                   Claim satisfied in full by
           STE 901                                                                                      applicable insurance
      TUCSON, AZ 85701               1325                U               10/22/13       $175,000.00     policy.



        MARTIN, GRACE
     C/O INSERRA & KELLEY
     ATTN: CRAIG L. KELLEY                                                                              Claim satisfied in full by
6790 GROVER STREET, SUITE 200                                                                           applicable insurance
     OMAHA, NE 68106-3612             58                 U               08/22/13       Unliquidated    policy.



       MCINTIRE, TODD
   C/O JEFF RICHARDS, P.C.
    ATTN: JEFF RICHARDS                                                                                 Claim satisfied in full by
      200 S 3RD AVENUE                                                                                  applicable insurance
        YUMA, AZ 85364               534                 U               10/04/13      $12,000,000.00   policy.




                                                       Page 7 of 12
                                                 RURAL/METRO CORPORATION
                               Case   13-11952-KJC CASE
                                                    Doc NO.
                                                        182413-11952
                                                                Filed(KJC)
                                                                      02/15/19   Page 11 of 15
                                                     SATISFIED IN FULL
                                                         EXHIBIT A




                                                                        FILED DATE OF                        REASON FOR
    NAME OF CLAIMANT            CLAIM NUMBER        CLASSIFICATION          CLAIM       CLAIM AMOUNT        DISALLOWANCE



    MONTGOMERY, KENT
 C/O STOKLEY LAW OFFICES
 ATTN: JIMMIE D. STOCKLEY                                                                                Claim satisfied in full by
      306 FIRST STREET                                                                                   applicable insurance
     KENNETT, MO 63857                 1037                U               10/18/13       $100,000.00    policy.


    NELSON, STEPHANIE
    C/O CASTRO LAW P.C
ATTN: DANIEL F. CASTRO, ESQ.
  5 CONCOURSE PARKWAY                                                                                    Claim satisfied in full by
         SUITE 2225                                                                                      applicable insurance
     ATLANTA, GA 30328                 1855                U               01/07/14      $4,000,000.00   policy.


        OWENS, JULIA
C/O THE SHELNUTT LAW FIRM,
              PC
 ATTN: DAVIS VARNER, ATTY                                                                                Claim satisfied in full by
      601 S 5TH STREET                                                                                   applicable insurance
     GADSDEN, AL 35901                 1927                U               01/28/14       $100,000.00    policy.




                                                         Page 8 of 12
                                                 RURAL/METRO CORPORATION
                               Case   13-11952-KJC CASE
                                                    Doc NO.
                                                        182413-11952
                                                                Filed(KJC)
                                                                      02/15/19   Page 12 of 15
                                                     SATISFIED IN FULL
                                                         EXHIBIT A




                                                                        FILED DATE OF                        REASON FOR
     NAME OF CLAIMANT           CLAIM NUMBER        CLASSIFICATION          CLAIM       CLAIM AMOUNT        DISALLOWANCE


  PUGH, THOMAS AND ROSE
C/O BEN WELLS & ASSOCIATES,
             LLC
 ATTN: THOMAS HOJEM, ESQ.                                                                                Claim satisfied in full by
  106 EAST GILMAN AVENUE                                                                                 applicable insurance
    ARLINGTON, WA 98223                1200                U               10/22/13       Unliquidated   policy.
        RAMIREZ, JOHN
C/O THE LAW FIRM OF WILLIAM
         BABICH, LLC
    ATTN: RICHARD GAMA,
          ATTORNEY
   1873 SOUTH BELLAIRE ST                                                                                Claim satisfied in full by
           STE 1125                                                                                      applicable insurance
    DENVER, CO 80222-4359              1119                U               10/21/13       Unliquidated   policy.

        REED, CARLTON
C/O LAW OFFICES OF LERNER &
            ROWE
ATTN: DONN M. COOLIDGE, ESQ.
2701 E CAMELBACK ROAD, SUITE                                                                             Claim satisfied in full by
              140                                                                                        applicable insurance
       PHOENIX, AZ 85016               1362                U               10/22/13       $100,000.00    policy.




                                                         Page 9 of 12
                                               RURAL/METRO CORPORATION
                             Case   13-11952-KJC CASE
                                                  Doc NO.
                                                      182413-11952
                                                              Filed(KJC)
                                                                    02/15/19    Page 13 of 15
                                                   SATISFIED IN FULL
                                                       EXHIBIT A




                                                                       FILED DATE OF                       REASON FOR
     NAME OF CLAIMANT         CLAIM NUMBER        CLASSIFICATION           CLAIM       CLAIM AMOUNT       DISALLOWANCE
      ROUSE, SHELETHA
 C/O RENSCH & RENSCH LAW,
           P.C., LLD
   ATTN: SEAN P. RENSCH,
      ATTORNEY AT LAW
    7602 PACIFIC STREET                                                                                Claim satisfied in full by
          SUITE 102                                                                                    applicable insurance
       OMAHA, NE 68114               1238                U                10/22/13       $50,000.00    policy.
         SAVAII, SEAU
C/O LAW OFFICES OF MARK J.
           MEYERS
   ATTN: MARK J. MEYERS,
          ATTORNEY
      16168 BEACH BLVD.                                                                                Claim satisfied in full by
          SUITE 140                                                                                    applicable insurance
HUNTINGTON BEACH, CA 92647           808                 U                10/15/13       $250,000.00   policy.


     SHAFER, JONATHAN
     C/O EVEN LAW FIRM
ATTN: JAMES EVEN, ATTORNEY
      100 S SPRING AVE                                                                                 Claim satisfied in full by
           STE 100                                                                                     applicable insurance
   SIOUX FALLS, SD 57104             1093                U                10/21/13       $350,000.00   policy.




                                                       Page 10 of 12
                                                RURAL/METRO CORPORATION
                              Case   13-11952-KJC CASE
                                                   Doc NO.
                                                       182413-11952
                                                               Filed(KJC)
                                                                     02/15/19    Page 14 of 15
                                                    SATISFIED IN FULL
                                                        EXHIBIT A




                                                                        FILED DATE OF                        REASON FOR
    NAME OF CLAIMANT           CLAIM NUMBER        CLASSIFICATION           CLAIM       CLAIM AMOUNT        DISALLOWANCE



     SMITH, GREGORY
  C/O MCMAHAN LAW FIRM
ATTN: G. BRENT BURKS, ESQ.                                                                               Claim satisfied in full by
       P.O. BOX 11107                                                                                    applicable insurance
 CHATTANOOGA, TN 37401                128                 U                08/28/13       $150,000.00    policy.


      TURNER, TIMOTHY
   C/O BEY & ASSOCIATES
ATTN: N. JOHN BEY, ATTORNEY
     191 PEACHTREE ST.                                                                                   Claim satisfied in full by
          SUITE 3300                                                                                     applicable insurance
     ATLANTA, GA 30303                1026                U                10/18/13      $1,400,000.00   policy.

      WILLIS, BERNARD
C/O SHERROD & BERNARD, PC
ATTN: KENNETH BERNARD JR.,
            ESQ.
     8470 PRICE AVENUE                                                                                   Claim satisfied in full by
        PO BOX 1154                                                                                      applicable insurance
DOUGLASVILLE, GA 30133-1154           689                 U                10/08/13       $550,000.00    policy.




                                                        Page 11 of 12
                                             RURAL/METRO CORPORATION
                           Case   13-11952-KJC CASE
                                                Doc NO.
                                                    182413-11952
                                                            Filed(KJC)
                                                                  02/15/19    Page 15 of 15
                                                 SATISFIED IN FULL
                                                     EXHIBIT A




                                                                     FILED DATE OF                        REASON FOR
     NAME OF CLAIMANT          CLAIM NUMBER     CLASSIFICATION           CLAIM       CLAIM AMOUNT        DISALLOWANCE


    YARBROUGH, RICHARD
      C/O BURNS, TAYLOR,
    HECKEMEYER & GREEN
ATTN: KIMBERLY A. HECKEMEYER                                                                          Claim satisfied in full by
           733 N MAIN                                                                                 applicable insurance
      SIKESTON, MO 63801           760                 U                10/08/13       Unliquidated   policy.




                                                     Page 12 of 12
